DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a pistol chassis with a lower housing having a distal end and proximal end which are located along a longitudinal axis, the housing having a distal segment having a pistol frame receptacle with a starboard side rail comprising a segment that is aligned parallel to the first longitudinal axis, a port side rail which cooperates with the starboard side rail to interlock with a housed pistol frame, a trigger guard enclosure with a first and second wall which each have a fastener receiving hole, a third wall between the first and second wall, a trigger guard seat with a trigger guard contact surface, a spring guide surface, a first and second side wall, a first spring guide extending from the first spring guide surface, a first compression spring disposed around the spring guide, an elongated slot extending from the first to the second wall and a trigger guard retention pin, the trigger guard retention pin disposed in the fastener receiving hole, the elongated slot and the first fastener hole, a proximal segment comprising a blocking element and first track, an intermediate segment between the distal and proximal segments, the intermediate segment having a lower opening for receiving a pistol and a starboard opening for passage of fired ammunition casings, a proximal enclosure connected to the proximal segment, the proximal enclosure comprising a clamping surface which is configured to interlock with a pistol grip dovetail and the clamping surface disposed opposite the pistol frame receptacles.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DERRICK R MORGAN/Primary Examiner, Art Unit 3641